DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24–33 are objected to because of the following informalities:
The word “and” should be placed before “control” on the third-to-last line of claim 24.
Claims 25–33 are objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 provides for “a power source configured to supply power to the aerosol delivery device.” However, independent claim 24 is only directed to “A control body for an aerosol delivery device,” not an aerosol delivery device. The claim itself makes clear that the power source is a part of the aerosol delivery device rather than a subcomponent of the control body, meaning that positively Alternatively, Applicant may rebut that the power source is indeed a subcomponent of the control body, and amend the claim accordingly.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Method claims 34–43 exactly correspond to the very features, or the normal use of, the apparatus claims 24–33. See MPEP § 2112.02.I., prior art anticipates a claimed process if the device carries out the process during normal operation. Therefore, the related claims have been examined together.
Claims 24–32 and 34–42 are rejected under 35 U.S.C. 103 as being unpatentable over Bititsios et al. (WO 2016/009202 A1) in view of Kim et al. (US Pub. 2015/0049062).
Claim 24 and 34: Bititsios discloses a control body (24a, 24b, 24c) for an aerosol delivery device (10) comprising:
a control component (24a) configured to cause the aerosol delivery device to produce an aerosol (via 14) from an aerosol precursor composition (within 16); and
ibid.),
wherein the control component is further configured to recognize the gesture from the motion detected by the photoelectric proximity sensor, and control the aerosol delivery device to perform one or more operations associated with the gesture (pg. 20, ln. 27 to pg. 21, ln. 2, “use the sensor data”), including altering a locked state of the aerosol delivery device (pg. 21, ln. 20 to pg. 22, ln. 3, “unlock”; though referring to a “surface and/or touch sensitive display 28,” the earliest part of the cited passage clearly suggests that this is only a particular embodiment of sensor 22; see also pg. 30, lns. 22–26 mentioning “unlocking” and “proximity sensitive devices” as well as pg. 31, lns. 30–32 mentioning “optical and/or other non-contact proximity detection of gestures”).
Bititsios does not disclose, in total, a photoelectric proximity sensor including a light source and a photodetector configured to respectively emit light toward the object and receive a reflection of the light off the object from which the photoelectric proximity sensor is configured to detect the motion of the object.
However, Kim discloses a photoelectric proximity sensor including a light source (11) and a photodetector (20) configured to respectively emit light toward the object and receive a reflection of the light off the object from which the photoelectric proximity sensor is configured to detect the motion of the object (abstract).
The advantage of this feature is that it provides a gesture sensor system configured to operate in low-light conditions.

Claims 25 and 35: Bititsios modified by Kim discloses the control component (of Bititsios) being configured to recognize the gesture from a pattern in data that describes the motion detected by the photoelectric proximity sensor (of Kim), and the pattern being associated with the gesture (Bititsios: pg. 31, lns. 13–19, “linear movement drawing a finger,” “optical,” data pattern recognition being the natural way that a control component like that in Bititsios would understand the signal received from the sensor; see also pg. 4, lns. 17–18, and pg. 20, lns. 27–33).
Claims 26 and 36: Bititsios discloses the pattern being one of a plurality of patterns associated with a respective plurality of gestures associated with a respective plurality of operations (pg. 31, lns. 30–32, “optical and/or other non-contact proximity detection of gestures,” i.e. a plurality of gestures and therefore a plurality of patterns; claim 3, “at least one relationship between at least one said sensor signal and a predefined procedure”).
Claims 27 and 37: Bititsios modified by Kim discloses the photoelectric proximity sensor (of Kim) configured to detect the motion of the object including the photoelectric proximity sensor configured to detect a defined swiping motion of a hand, finger or thumb without requiring any physical contact with the hand, finger, or thumb (Bititsios: pg. 27, lns. 14–19, “the presence of the finger due to changes in light levels”; pg. 31, lns. 13–19, “linear movement drawing a finger and/or thumb,” “optical”; pg. 36, lns. 32–35, “non-contact proximity detection of gestures”).
Claims 28 and 38: Bititsios modified by Kim discloses the gesture being one of a plurality of gestures (Bititsios: pg. 31, lns. 30–32, “gestures,” plural) recognizable from respective motions (gestures themselves constituting motions) detected by the photoelectric proximity sensor (of Kim), and altering the locked state of the aerosol delivery device being one of a plurality of operations associated with 
Claims 29 and 39: Bititsios modified by Kim discloses the plurality of operations also including altering a power state of the aerosol delivery device (Bititsios: pg. 8, lns. 31–35, “power setting”) that is associated with a different one of the plurality of gestures recognizable from a different one of the respective motions detected by the photoelectric proximity sensor (of Kim; Bititsios: pg. 31, lns. 30–32, “gestures”; claim 3, “at least one relationship between at least one said sensor signal and a predefined procedure”).
Commentary: The Office acknowledges that Bititsios does not explicitly disclose a particular gesture alternate to the drawing a finger and/or thumb for non-contact sensor. However, Bititsios nonetheless mentions a plurality of gestures with respect to its non-contact sensor, as well as various procedural responses of the inhalation device, so the claimed subject matter is still disclosed. Applicant may also plainly recognize that Kim explicitly discloses a variety of particular non-contact gestures—see para. 58, “horizontal swipes and push/pull gestures”).
Claims 30 and 40: Bititsios modified by Kim discloses the plurality of operations also includes control of an indicator to provide a user-perceptible feedback (pg. 32, lns. 9–16, “feedback”), and the control of the indicator is associated with a different one of the plurality of gestures recognizable from a different one of the respective motions detected by the photoelectric proximity sensor (of Kim; Bititsios: pg. 31, lns. 30–32, “gestures”; claim 3, “at least one relationship between at least one said sensor signal and a predefined procedure”).
Claims 31 and 41: Bititsios discloses the user-perceptible feedback indicating a level of the aerosol precursor composition retained in a reservoir (pg. 32, lns. 9–16, “substance level”).
Claims 32 and 42: Bititsios discloses a power source configured to supply power to the aerosol delivery device (12),
.
Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bititsios in view of Kim as applied to claims 24 and 34 above, and further in view of Bellinger (US Pub. 2015/0359263).
Bititsios discloses a heating element (14).
Bititsios does not disclose a temperature sensor configured to measure a temperature of the heating element, or measure a property of the temperature sensor from which the temperature of the heating element is determinable, wherein the user-perceptible feedback indicates the temperature of the heating element measured or determined from the property measured by the temperature sensor.
However, Bellinger discloses a temperature sensor (para. 30, “material with a known, positive temperature coefficient of resistance”) configured to measure a property of the temperature sensor from which the temperature of a heating element (132) is determinable (para. 30, “determine an average temperature”), wherein a user-perceptible feedback indicates the temperature of the heating element determined from the property of the temperature sensor (154, para. 32).
The advantage of this feature is that it conveys the vaporization temperature to the user.
Therefore, it would have been obvious to one of ordinary skill in the art to add the temperature sensor of Bellinger to the heating element and control component of Bititsios to convey the vaporization temperature to the user.

Response to Arguments
Applicant’s arguments filed 21 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Bititsios does not disclose its non-contact sensor configured to alter a locked state of the aerosol delivery device because the passage cited by the Office mentions this .

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761